DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both camera printed circuit board and accessory mounting hole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure - abstract is written using claim language and includes an almost verbatim copy of claim 1.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 8 and 15, the claims recite “the camera unit to capture visible light, irradiation light, and visible light without the blue light” is unclear as to what light the camera is capable of capturing.  Specifically the type of light being captured recites competing ranges of light - i.e. a broad range with narrow range (MPEP 217305(c).I).  In the present instance, the claim recites the broad recitation “irradiation light” (which is not bound by any particular wavelength) or “visible light”, and the claim also recites “visible light” (a range narrower than “irradiation light”) or “visible light without the blue light” (narrower than both “irradiation light” and “visible light”) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Specifically, it appears the claim includes the camera capturing any wavelength, the visible wavelength, and visible without blue, and thus the metes and bounds are unclear since infringement cannot be ascertained.  If the device captures 400nm (blue/violet) light, does this infringe the claim?  On one hand the claim excludes this “without the blue light” and on the other hand the claim includes this “irradiation light” and/or “visible light”.
	As to claim 3, the claim recites “the apparatus bottom end” which lacks antecedent basis.
	As to claim 5, the claim recites “a first filter able to block irradiation light and longer wavelengths” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths”.
	As to claim 5, the claim recites “a second filter able to block visible light and shorter wavelengths” which is unclear what range of wavelengths is being filtered (MPEP 2173.05(c)).  Specifically, visible is a range (~380 to 750nm) however, as written, it is unclear if the range being claimed blocks < 750nm or if the range blocks some particular visible wavelength and shorter - e.g. < 600nm. Infringement is unclear because both ranges: < 600nm and < 750nm can be considered true, thus blocking 700nm would infringe one interpretation and not infringe another.
	As to claim 8, the claim recites “the recording apparatus” in section d) which lacks antecedent basis.
	As to claim 12, the claim recites “a first filter able to block irradiation light and longer wavelengths” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths”.
	As to claim 12, the claim recites “a second filter able to block visible light and shorter wavelengths” which is unclear what range of wavelengths is being filtered (MPEP 2173.05(c)).  Specifically, visible is a range (~380 to 750nm) however, as written, it is unclear if the range being claimed blocks < 750nm or if the range blocks some particular visible wavelength and shorter - e.g. < 600nm. Infringement is unclear because both ranges: < 600nm and < 750nm can be considered true, thus blocking 700nm would infringe one interpretation and not infringe another.
	As to claim 17, the claim recites “the apparatus bottom end” which lacks antecedent basis.
	As to claim 19, the claim recites “a first filter able to block irradiation light and longer wavelengths” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths”.
	As to claim 19, the claim recites “a second filter able to block visible light and shorter wavelengths” which is unclear what range of wavelengths is being filtered (MPEP 2173.05(c)).  Specifically, visible is a range (~380 to 750nm) however, as written, it is unclear if the range being claimed blocks < 750nm or if the range blocks some particular visible wavelength and shorter - e.g. < 600nm. Infringement is unclear because both ranges: < 600nm and < 750nm can be considered true, thus blocking 700nm would infringe one interpretation and not infringe another.
	Claims 2-7, 9-14, 16-20 are rejected as dependent upon claims 1, 8, or 15.

Allowable Subject Matter
Claims 1, 8, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1, 8, 15, although the prior art teaches eye recording apparatuses, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 1, 8, 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claims 3, 5, 8, 12, 17, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li et al. (US 10,575,729); Fink et al. (US 10,842,373); Kim et al. (US 9,826,901); Howes (US 9,438,773); Yates et al. (US 9,357,920); Graether (US 7,922,329); Takeda et al. (US 7,052,135); Yogesan et al. (US 7,083,281); Urinowski et al. (US 5,363,155); Heacock et al. (US 4,801,198); Van Iderstine (US 4,504,129); Muller et al. (US 4,175,839); Coleman III (US 2012/0320340); Miller et al. (US 2005/0041207) are cited as examples of eye image recording device and/or adapters for slit lamps for imaging eyes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 3, 2022